Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lodato, J.), rendered August 16, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in denying his application for a Wade hearing to determine if identification testimony by the restaurant owner should be suppressed. *857However, where, as here, the identification was made within minutes of the commission of the crime at a location near the crime scene, the court was not required to conduct a Wade hearing (see, People v Love, 57 NY2d 1023).
We find the defendant’s remaining contentions to be either unpreserved or without merit. Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.